Opinion issued September 20, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00392-CV
                            ———————————
                  MASSOOD DANESH PAJOOH, Appellant
                                        V.
     SHAWN SHAHBAZI AND ROYAL WEST INVESTMENTS, LLC
      A DELAWARE LIMITED LIABILITY COMPANY, Appellees



                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-70335


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2